In an action, inter alia, to impose a constructive trust over certain assets, (1) the defendant appeals, as limited by her brief, from so much of an order of the Surrogate’s Court, Westchester County (Scarpino, S.), dated November 10, 2005, as, upon consolidating this action with a discovery proceeding between the same parties pending in the Surrogate’s Court, Westchester County, directed her and the nonparties, Teachers Insurance and Annuity Association-College Retirement Equities Fund and Merrill Lynch, to notify the plaintiff and the court in writing of individual withdrawals in excess of $2,500 and/or aggregate withdrawals in excess of $25,000 made by her from accounts maintained by Teachers Insurance and Annuity Association-College Retirement Equities Fund and Merrill Lynch, and (2) the Teachers Insurance and Annuity Association-College Retirement Equities Fund separately appeals from so much of the same order as imposed the notification requirement upon it.
Ordered that the order is affirmed insofar as appealed from, with one bill of costs.
Contrary to the appellants’ contentions, the Surrogate’s Court *823did not impermissibly interfere with the defendant’s use of the subject funds or improvidently exercise its broad discretion under the circumstances of this case by directing them to notify the plaintiff and the court of individual and/or aggregate withdrawals in certain amounts made by the defendant from the investment accounts which are at issue in this case (see generally SCPA 201 [3]; Matter of Stuart, 261 AD2d 550 [1999]). Krausman, J.P., Goldstein, Mastro and Spolzino, JJ., concur. [See 10 Misc 3d 1052(A), 2005 NY Slip Op 51882(G) (2005).]